Citation Nr: 9902654	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-12 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a left 
wrist fracture, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel  
INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1996 decision of the VA RO 
which denied an increase in a 10 percent rating for residuals 
of a left wrist fracture.  


FINDING OF FACT

The veterans residuals of a left wrist (minor upper 
extremity) fracture (including postoperative excision of the 
navicular bone and fusion of several other wrist bones, and 
the presence of traumatic arthritis) produce functional 
impairment which is equivalent to ankylosis of the left wrist 
in a favorable position.  


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for residuals of 
a fracture of the left wrist have been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1998); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5214, 5215 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1970 to December 
1971.  Service medical records show that he is right handed.  
He received treatment in November 1971 for a left wrist 
injury; X-rays were of poor quality, but a fracture of the 
navicular (scaphoid) bone of the wrist was to be ruled out; 
and treatment included a thumb splint.  The December 1971 
separation examination does not mention a left wrist problem.  

Private medical records from February 1980 relate that the X-
rays showed an old nonunion of the left wrist navicular with 
traumatic arthritis of the wrist joint.  Surgery was 
recommended but not performed at that time.  On VA 
examination in April 1980, X-rays were said to show an old 
healed fracture of the left navicular with traumatic 
arthritis.  The diagnosis was left wrist injury with 
residuals, including limitation of motion and post-traumatic 
arthritis.  

In May 1980, the RO granted service connection for residuals 
of left wrist fracture with post-traumatic arthritis, and a 
10 percent rating was assigned.  

VA outpatient treatment records from September 1994 to March 
1995 show left wrist symptoms associated with scaphoid 
nonunion and degenerative changes.  Conservative treatment 
was provided, and then surgery was planned.

In March 1995, the veteran was hospitalized for surgery on 
his left wrist.  The procedure include excision (removal) of 
the scaphoid bone and a four corner fusion (of the hamate, 
capitate, lunate, and triquetrum bones).  His discharge 
diagnosis was slack wrist, status post nonunion scaphoid 
fracture.  

VA outpatient treatment records from April 1995 to August 
1995 show that the veteran was seen regularly for follow-up 
treatment for his left wrist condition.  It was noted that 
his incisions healed well and he reported decreased pain.

The RO assigned a temporary total disability rating from 
March 1995 through August 1995 based on the need for 
convalescence following surgery for the left wrist condition.

Physical therapy records from September 1995 reveal that the 
veteran had left wrist flexion to 35 degrees and extension to 
10 degrees.  In October 1995, he was shown to have left wrist 
extension of 16 degrees with ulnar deviation of minus 2 
degrees and radial deviation of 15 degrees.  In November 
1995, he indicated that he had lost some movement of his hand 
and had tingling in his left arm.  

In February 1996, the veteran filed a claim for an increased 
rating for the service-connected left wrist condition.  

VA outpatient treatment records from May 1996 show the 
veteran complained of increased pain in his left wrist, 
especially after lifting.  On physical examination, mild 
radial deviation was noted.  X-rays showed a solid fusion 
with increased radial carpal sclerosis.  It was recommended 
that the veteran use a wrist splint when performing his job 
as a mailman.  

A January 1997 treatment record reveals that the veteran 
continued to experience left wrist pain that was relieved by 
a cock-up splint worn during work.  Minimal pain with medial 
and lateral range of motion was noted.  X-rays revealed 
medial displacement of the metacarpals and showed that the 
four corner fusion mass looked good.  Continued use of a 
splint at work was recommended.

On VA examination in November 1997, the veterans history was 
reviewed.  He said that his left wrist surgery helped for 
only about 9 months and then the pain started again.  He 
stated that he is right-handed but used both wrists in his 
job as a rural mail carrier (a job he had held for many 
years).  He reported that while working he wore a splint on 
his left wrist to relieve pain.  He indicated that he had a 
loss of flexion and extension in the left wrist and loss of 
grip in his left hand.  The examiner noted normal strength in 
both arms but marked loss of grip in the left hand.  The 
veteran had 50 percent loss of the left thenar muscle and the 
left wrist was fused at 15 degrees radial deviation.  The 
examiner observed the left wrist to be tender laterally with 
deformity but no swelling or crepitus.  Dorsiflexion was 
noted to be from 0 degrees to 45 degrees with pain 
anteriorally and no increase with passive motion.  Palmar 
flexion was 0 degrees with no pain, and no ability to flex on 
passive motion.  Radial and ulnar deviations were 0 degrees.  
(The left wrist was held in 15 degrees of radial deviation to 
start, and no additional radial deviation was possible.)  On 
the left hand, he was unable to touch the index finger to the 
palm by 2 cm and could not touch the left thumb to the left 
palm by 2 and a half cm.  The examiner noted that X-ray 
results showed status post carpal fusion consistent with 
given history.  Two residual fixation pins were noted to be 
in place.  The diagnosis was status post left wrist fracture 
with status post scaphoid excision and four corner fusion.  

In December 1997, the RO granted secondary service connection 
(due to the left wrist condition) for limitation of motion of 
the left index finger and left thumb with decreased grip 
strength of the left hand, and such left hand condition was 
rated 20 percent disabling.  The RO continued the 10 percent 
rating for residuals of a left wrist fracture.  

During a March 1998 RO hearing, the veteran indicated that he 
wore a wrist splint for 12-14 hours a day to relieve pain.  
He testified that, as a mail carrier, wearing the splint 
hampered his ability to do his job since his wrist was 
frozen in one position.  He indicated that the March 1995 
wrist surgery did not produce an acceptable result and it was 
likely that he would have to undergo surgery again to 
completely fuse his wrist together.  He testified that when 
he was not wearing his splint he was only able to engage in 
light activities or chores.  The veteran and his 
representative said that it appeared that the VA examiner, 
when reporting limitation of motion, reversed the findings 
for palmar flexion and dorsiflexion, since the veteran had no 
backward motion (dorsiflexion) motion but had some downward 
motion (palmar flexion).  In any event, it was argued that 
the veteran had essentially no significant motion of his left 
wrist, and that a rating under Code 5214 (ankylosis of the 
wrist) was warranted.

The veteran canceled a Board hearing which was scheduled for 
January 1999.  

II.  Analysis

The veterans claim for an increase in a 20 percent rating 
for his left wrist disability is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

It should be noted that the veteran has been granted 
secondary service connection for left hand problems which are 
due to the left wrist condition.  The rating for the left 
hand disability is not before the Board; the subject of the 
current appeal is only the severity of the the left wrist 
disability.

When rating the veterans service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, since the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Arthritis is rated on the basis of limitation of motion of 
the affected joint.  38 C.F.R. § 4.71a, Codes 5003, 5010.  

The maximum rating for limitation of motion of a wrist is 10 
percent, and such is warranted when there is limitation of 
dorsiflexion to less than 15 degrees or when palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a, Code 
5215.

Favorable ankylosis of the minor wrist in 20 to 30 degrees 
dorsiflexion is rated 20 percent.  38 C.F.R. § 4.71a, Code 
5215.  

The evidence shows the veteran fractured his left wrist 
navicular bone (minor upper extremity) during service in 
1971.  He was later found to have nonunion of the bone and 
traumatic arthritis, for which he underwent left wrist 
surgery in 1995, consisting of removal of the navicular and 
fusion of four other wrist bones.  Subsequent medical 
records, dated to 1997, show symtoms of left wrist pain and 
severe limitation of motion, and the veteran must wear a left 
wrist splint when he works.  

At the November 1997 VA examination, the veteran reportedly 
had dorsiflexion to 45 degrees and palmar flexion to 0 
degrees.  (At his RO hearing, the veteran asserted that the 
examiner reversed these directions in reporting findings.  
However, even if true, such does not affect the outcome of 
the present Board decision.)  The 1997 VA examination also 
noted that the left wrist was fused radially at 15 degrees, 
with no radial or ulnar deviation.  In sum, motion of the 
wrist is possible in only one direction, and even that is 
limited.  As noted, the veteran must wear a wrist splint 
while working, resulting in his wrist being frozen in one 
position (similar to actual ankylosis of the joint) for much 
of the day.  Although he has some limited movement of his 
left wrist when not wearing the splint, he experiences a 
great deal of pain which further limits motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Not every bone of the left wrist has been fused, but one bone 
has been removed and several others have been fused; the 
status of the joint is close to actual ankylosis.

The above factors lead this Board to conclude that the 
veterans postoperative residuals of a left wrist fracture 
produce disability which is equivalent to ankylosis of the 
wrist in a favorable position, and such is to be rated 20 
percent under Code 5214.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been applied in granting this 
benefit.  An even higher rating of 30 percent under Code 5214 
is not warranted, as there is no evidence of wrist ankylosis 
in any other position except favorable.  


ORDER

An increased rating, to 20 percent, for residuals of a left 
wrist fracture is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
